Title: [Diary entry: 6 September 1785]
From: Washington, George
To: 

Tuesday 6th. Thermometer at 67 in the Morning—70 at Noon and 73 at Night. Wind at No. West, and fresh all day, yet warm in the Sun. Fanny Bassett went to Mr. Lund Washington’s and stayed all Night. I rid to my Plantations at the Ferry, Dogue run and Muddy hole and returned about 12 Oclock. A Mr. Tayler, Clerk to the Secretary for Foreign Affairs came here whilst we were at Dinner, sent by Mr. Jay, by order of Congress, to take Copies of the report of the Commissioners who had been sent in by me to New York, to take an Acct. of the Slaves whch had been sent from that place (previous to the evacuation) by the British.